DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 2/25/2022 "Reply" elects with traverse Species B and identifies as reading on claims 1-9.  
In the restriction requirement Examiner has set forth why the restriction requirement is proper. Applicant contends that “there is no reason why all of the identified Species or at least Species A and B cannot be searched and considered together.” This is not found persuasive because the accepted tests set forth in MPEP § 808.02 for establishing a prima facie case of burden have been satisfied, as such the burden has shifted to the applicant and the applicant has failed to rebut. Accordingly, the restriction requirement is maintained and Examiner has withdrawn claims 10-20 from further consideration as being drawn to a non-elected invention.  See, for example, 37 CFR § 1.142(b).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-6, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakamura (US Patent No. 9,287,225, provided in Applicant’s 5/20/2021 IDS).
Regarding claim 1, in FIGs. 9A-10, Nakamura discloses a direct bond hybridization (DBH) method, comprising: preparing a first underlying layer (5), a first contact layer (unlabeled layer between 502 and 52; and/or the native oxide that would form on the exposed surface of silicon layer 52) disposed on the first underlying layer and a first contact (502) electrically communicative with the first underlying layer and protruding through the first contact layer; preparing a second underlying layer (703), a second contact (702) electrically communicative with the second underlying layer and formed of softer material than the first contact (col. 10, lines 31-35) and a second contact layer (705) disposed on the second underlying layer and defining an aperture about the second contact and a moat at least partially surrounding the second contact (recess in concave shape acts as the moat, partially surrounds the top of 702); and bonding the first and second contact layers whereby the first contact contacts the second contact such that the second contact deforms and expands into the moat (compare FIGs. 9B and 10).

Regarding claim 5, in FIGs. 9A-10, Nakamura discloses that the second underlying layer comprises a device layer (col. 9, lines 7-8).
Regarding claim 6, in FIGs. 9A-10, Nakamura discloses that the device layer comprises a read-out integrated circuit (ROIC) (ROIC is broad, device layer is capable of being used to “read out”).
Regarding claim 8, in FIGs. 9A-10, Nakamura discloses that the second contact comprises Indium (In) (col. 10, lines 3-4).
Regarding claim 9, in FIGs. 9A-10, Nakamura discloses that the first contact is non-compressible as compared with the second contact (col. 10, lines 31-35).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 9,287,225, provided in Applicant’s 5/20/2021 IDS).

However, in the embodiment of FIGs. 1A-1B, Nakamura discloses a similar method comprising a structure having a first contact (202) that is plural in number, and an aperture (hole containing 102) and a second contact (102) that are both plural in number in correspondence with a number of the plural first contacts to facilitate more connections between device substrate 1 and device substrate 2 (or “underlying layers”).
To facilitate more connections between the first underlying layer and the second underlying layer it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the first contact such that it is plural in number, and the aperture and the second contact such that they are both plural in number in correspondence with a number of the plural first contacts.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Patent No. 9,287,225, provided in Applicant’s 5/20/2021 IDS) in view of Yu (US Pub. No. 2002/0195599).
Regarding claim 2, Nakamura discloses that the first contact layer comprises thermal oxide (in the case of the first contact layer being thermal oxide).
Nakamura appears not to explicitly disclose that the second contact layer (silicon oxide) comprises a thermal oxide.
The art however well recognized a thermal process to be suitable for forming silicon oxide. See, for example, Yu, paragraph [0053].
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the Nakamura disclosed second contact layer using a thermal process for its recognized suitability in forming silicon oxide.
Allowable Subject Matter
Claim 3 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TUCKER J WRIGHT/           Primary Examiner, Art Unit 2896